 PROB 12C                                                                               Report Date: July 23, 2018
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                          Jul 25, 2018
                                        Eastern District of Washington
                                                                                             SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Christopher Scott Bouck                  Case Number: 0980 2:13CR00096-RHW-6
 Address of Offender: Spokane County Jail
 Name of Sentencing Judicial Officer: The Honorable Robert H. Whaley, Senior U.S. District Judge
 Date of Original Sentence: February 6, 2014
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original Sentence:       Prison - 24 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Timothy John Ohms                 Date Supervision Commenced: March 31, 2017
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: March 18, 2019


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 06/28/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Standard Condition # 1: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: On June 21, 2017, Mr. Bouck’s conditions of supervision were
                        reviewed with him. He signed his conditions of supervised release, acknowledging an
                        understanding of his conditions of supervision, to include standard condition number 1, as
                        noted above.

                        Mr. Bouck violated standard condition number 1, by being arrested for possession of
                        methamphetamine on or about July 13, 2018.

                        According to the Spokane police report, case number 2018-20135548, Mr. Bouck was
                        contacted by officers with the Spokane Police Department and arrested on his federal
                        supervised release warrant. Mr. Bouck had a black backpack in his possession, and while
                        being booked on his warrant at the Spokane County Jail, a correctional officer discovered
                        a small plastic baggie with a white crystal substance hidden inside Mr. Bouck’s wallet. The
                        substance tested positive for methamphetamine.
Prob12C
Re: Bouck, Christopher Scott
July 23, 2018
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     07/23/2018
                                                                            s/Corey M. McCain
                                                                            Corey M. McCain
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                                   July 25, 2018

                                                                            Date
